DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    This action is responsive to the application filed on 08/27/2021.
2.    Claims 1 – 18 are pending.
3.    Claims 1 – 18 are rejected.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  the claims include an MQTT broker. However, the MQTT acronym is not defined in the claim language.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9, and 17 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Johnathan Ivey et al (US 10798485 B1), hereinafter “Ivey”.

Regarding Claim 1, Ivey discloses a computing device (Ivey, Fig 1, Col 3, lines 43-45, smart phone of user) comprising:
an image capturing device (Ivey, Col 3, lines 46-49, smart phone includes any device that can read a QR code);
a display screen (Ivey, Fig 7, Col 6, lines 35-38, screen of smart phone);
a processor (Ivey, Fig 1, Col 3, lines 43-45, smart phone of user. Although not explicitly disclosed, a person skilled in the art would reasonably recognize that a smart phone contains a processor);
and a storage device configured to store machine-readable instructions that (Ivey, Fig 1, Col 3, lines 43-45, smart phone of user. Although not explicitly disclosed, a person skilled in the art would reasonably recognize that a smart phone contains a storage device), when executed by the processor, causes the processor to:
establish a communication channel between the computing device and a message routing component (Ivey, Fig 1, Col 3, lines 1-9, system includes a wireless network router. Col 3, lines 43-52, network router is connected, directly or indirectly, and in communication with the smart phone of the user);
control the image capturing device to scan an image of a machine-readable code displayed on a display screen of a gateway device (Ivey, Fig 1, Col 3, lines 53-61, smart phone of user is used to scan a unique QR code of the zone controller);
extract web site address information from the scanned image (Ivey, Col 3, lines 53-63, once scanned, the QR code presents a unique URL that is unique to that zone controller);
open a browser application (Ivey, Col 3, lines 53-65, web site is used for controlling the devices connected to that particular zone);
control the browser application to connect to a web site based on the web site address information (Ivey, Col 3, lines 53-65, by selecting the URL the user gains access to a website for controlling the devices connected to that particular zone);
display a graphical user interface (GUI) on the display screen corresponding to the web site; receive, via the displayed GUI, control commands (Ivey, Col 3, lines 53-67, web site is used in order for the user to control the devices remotely from the zone controller);
and transmit the control commands to the message routing component (Ivey, Col 3, lines 43-52, network router is connected, directly or indirectly, and in communication with the smart phone of the user. Col 3, lines 42-67 – Col 4, lines 1-9, user gains access to web site in order to control the devices within that zone),
wherein the message routing component is configured to communicate the control commands within a message for the gateway device to receive (Ivey, Col 3, lines 43-52, network router is connected, directly or indirectly, and in communication with the smart phone of the user. Col 3, lines 42-67 – Col 4, lines 1-9, user gains access to web site in order to control the devices within that zone. Once user gains control of the devices, the user controls the devices remotely from the zone controller by communicating with the router).


Regarding Claim 6, Ivey discloses the computing device of claim 1 above, wherein the computing device is one of a smartphone, a laptop, or a tablet computing device (Ivey, Col 3, lines 43-45, smart phone of user).


Regarding Claim 9, Ivey discloses a computing device (Ivey, Fig 1, Col 3, lines 43-45, smart phone of user) comprising:
a display screen (Ivey, Fig 7, Col 6, lines 35-38, screen of smart phone);
a processor (Ivey, Fig 1, Col 3, lines 43-45, smart phone of user. Although not explicitly disclosed, a person skilled in the art would reasonably recognize that a smart phone contains a processor);
and a storage device configured to store machine-readable instructions that (Ivey, Fig 1, Col 3, lines 43-45, smart phone of user. Although not explicitly disclosed, a person skilled in the art would reasonably recognize that a smart phone contains a storage device), when executed by the processor, causes the processor to:
establish a communication channel between the computing device and a message routing component (Ivey, Fig 1, Col 3, lines 1-9, system includes a wireless network router. Col 3, lines 43-52, network router is connected, directly or indirectly, and in communication with the smart phone of the user);
display a machine-readable code on the display screen (Ivey, Fig 1, Col 3, lines 53-61, smart phone of user is used to scan a unique QR code of the zone controller);
receive, from the message routing component, a message including a control command for controlling remote equipment (Ivey, Col 3, lines 43-52, network router is connected, directly or indirectly, and in communication with the smart phone of the user. Col 3, lines 42-67 – Col 4, lines 1-9, user gains access to web site in order to control the devices within that zone);
and23Attorney Docket No. LCB1070 control the remote equipment according to the control command included in the message (Ivey, Col 3, lines 43-52, network router is connected, directly or indirectly, and in communication with the smart phone of the user. Col 3, lines 42-67 – Col 4, lines 1-9, user gains access to web site in order to control the devices within that zone. Once user gains control of the devices, the user controls the devices remotely from the zone controller by communicating with the router).


Regarding Claim 17, Ivey discloses the computing device of claim 9, wherein the display screen is a touch screen (Ivey, Fig 7, Col 6, lines 35-38, screen of smart phone. Col 7, lines 13-30, user can touch the screen of the smart phone in order to access the contents).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 10-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ivey in view of Rameez Loladia et al (US 10382203 B1), hereinafter “Loladia”.

Regarding Claim 2, Ivey discloses the computing device of claim 1 above.

However, Ivey fails to explicitly disclose wherein the message routing component is an MQTT broker; wherein the storage device is configured to store machine-readable instructions that, when executed by the processor, causes the processor to: establish the communication channel between the computing device and the MQTT broker by registering the computing device as a client of the MQTT broker; and wherein the gateway device is configured to subscribe to the MQTT broker so that the gateway device receives the message from the MQTT broker when the MQTT publishes the message.

 
Loladia, from the same or similar field of endeavor, discloses wherein the message routing component is an MQTT broker (Loladia, Col 5, lines 46-51, communicating between entities using message protocols, such as Message Queuing Telemetry Transport (MQTT). Col 6, lines 5-8, message broker);
wherein the storage device is configured to store machine-readable instructions that, when executed by the processor, causes the processor to:
establish the communication channel between the computing device and the MQTT broker by registering the computing device as a client of the MQTT broker (Loladia, Col 6, lines 23-28, client is registered to received messages for different topics using MQTT message topics);
and wherein the gateway device is configured to subscribe to the MQTT broker so that the gateway device receives the message from the MQTT broker when the MQTT publishes the message (Loladia, Col 5, lines 46-51, MQTT provides a publish/subscribe messaging scheme that allows lightweight messaging between entities. Col 6, lines 23-28, messages are exchanged between the client, device gateway and message broker).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivey in view of Loladia in order to further modify the method of remote controlling devices using a website from the teachings of Ivey with the method of pairing IoT devices to a companion application from the teachings of Loladia.

One of ordinary skill in the art would have been motivated because the user will have direct control over the different appliances in the household using a controlling device without the need to have to interact directly with each appliance (Loladia– Col 2, lines 58-67 – Col 3, lines 1-3).


Regarding Claim 3, Ivey discloses the computing device of claim 1 above.

However, Ivey fails to explicitly disclose wherein the message routing component is a cloud services web site proxy; wherein the storage device is configured to store machine-readable instructions that, when executed by the processor, causes the processor to: establish the communication channel between the computing device and the cloud services web site proxy by establishing a WebSocket between the computing device and the cloud services web site proxy; and wherein the cloud services web site proxy is configured to push the message to the gateway device.

Loladia, from the same or similar field of endeavor, discloses wherein the message routing component is a cloud services web site proxy (Loladia, Col 4, lines 41-59, computing environment includes a cloud computing platform hosting an Internet of Things (IoT) service used to pair IoT devices with a service managed client ID and a companion application. Cloud computing platform includes IoT services. Col 6, lines 5-8, IoT service includes device gateway, message broker, etc.);
wherein the storage device is configured to store machine-readable instructions that, when executed by the processor, causes the processor to:
establish the communication channel between the computing device and the cloud services web site proxy by establishing a WebSocket between the computing device and the cloud services web site proxy (Loladia, Col 5, lines 6-16, mobile device includes a companion application (“app”) and a web browser that are used to configure, interact with, and control IoT devices. Col 6, lines 11-15, communications are performed using WebSockets);
and wherein the cloud services web site proxy is configured to push the message to the gateway device (Loladia, Col 6, lines 5-15, messages are exchanged using a publication/subscription model).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivey in view of Loladia in order to further modify the method of remote controlling devices using a website from the teachings of Ivey with the method of pairing IoT devices to a companion application from the teachings of Loladia.

One of ordinary skill in the art would have been motivated because the user will have direct control over the different appliances in the household using a controlling device without the need to have to interact directly with each appliance (Loladia– Col 2, lines 58-67 – Col 3, lines 1-3).

Regarding Claim 4, the combination of Ivey and Loladia disclose the computing device of claim 3 above, where Loladia further discloses wherein the machine-readable code includes a digital signature encoded using a private key generated by one of the gateway device or the cloud services web site proxy (Loladia, Col 3, lines 47-67 – Col 4, lines 1-5, once communication is established, the IoT service generates and encrypts a token that is used to control the IoT devices).

Regarding Claim 5, the combination of Ivey and Loladia disclose the computing device of claim 3 above, where Loladia further discloses wherein the machine-readable code is periodically updated into a different form (Loladia, Col 3, lines 40-55, whenever the companion application is set to pairing mode with an IoT device, the IoT service generates and encrypts a token to send to the IoT device. Col 8, lines 64-67 – Col 9, lines 1-3, key service generates and stores a distinct encryption key for each client, wherein the encryption keys have a relatively limited validity period (i.e., generating new encryption keys at regular intervals)).


Regarding Claim 10, Ivey discloses the computing device of claim 9 above.

However, Ivey fails to explicitly disclose wherein the message routing component is an MQTT broker; wherein the storage device is configured to store machine-readable instructions that, when executed by the processor, causes the processor to: establish the communication channel between the computing device and the MQTT broker by registering the computing device as a subscriber to a topic published by the MQTT broker; and wherein the message received from the MQTT broker corresponds to the subscribed topic.

Loladia, from the same or similar field of endeavor, discloses wherein the message routing component is an MQTT broker (Loladia, Col 5, lines 46-51, communicating between entities using message protocols, such as Message Queuing Telemetry Transport (MQTT). Col 6, lines 5-8, message broker);
wherein the storage device is configured to store machine-readable instructions that, when executed by the processor, causes the processor to:
establish the communication channel between the computing device and the MQTT broker by registering the computing device as a subscriber to a topic published by the MQTT broker (Loladia, Col 5, lines 43-51, using MQTT in order to provide a publish/subscribe messaging scheme that allows messaging between entities Col 6, lines 23-28, client is registered to received messages for different topics using MQTT message topics);
and wherein the message received from the MQTT broker corresponds to the subscribed topic (Loladia, Col 5, lines 46-51, MQTT provides a publish/subscribe messaging scheme that allows lightweight messaging between entities. Col 6, lines 23-28, messages are exchanged between the client, device gateway and message broker).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivey in view of Loladia in order to further modify the method of remote controlling devices using a website from the teachings of Ivey with the method of pairing IoT devices to a companion application from the teachings of Loladia.

One of ordinary skill in the art would have been motivated because the user will have direct control over the different appliances in the household using a controlling device without the need to have to interact directly with each appliance (Loladia– Col 2, lines 58-67 – Col 3, lines 1-3).

Regarding Claim 11, Ivey discloses the computing device of claim 9 above.

However, Ivey fails to explicitly disclose wherein the message routing component is a cloud services web site proxy; wherein the storage device is configured to store machine-readable instructions that, when executed by the processor, causes the processor to: establish the communication channel between the computing device and the cloud services web site proxy by establishing a WebSocket between the computing device and the cloud services web site proxy.

Loladia, from the same or similar field of endeavor, discloses wherein the message routing component is a cloud services web site proxy (Loladia, Col 4, lines 41-59, computing environment includes a cloud computing platform hosting an Internet of Things (IoT) service used to pair IoT devices with a service managed client ID and a companion application. Cloud computing platform includes IoT services. Col 6, lines 5-8, IoT service includes device gateway, message broker, etc.);
wherein the storage device is configured to store machine-readable instructions that, when executed by the processor, causes the processor to:
establish the communication channel between the computing device and the cloud services web site proxy by establishing a WebSocket between the computing device and the cloud services web site proxy (Loladia, Col 5, lines 6-16, mobile device includes a companion application (“app”) and a web browser that are used to configure, interact with, and control IoT devices. Col 6, lines 11-15, communications are performed using WebSockets).

Regarding Claim 12, the combination of Ivey and Loladia disclose the computing device of claim 11 above, where Loladia further discloses
wherein the computing device is a gateway device configured to control the remote equipment, the gateway device and the remote equipment included as part of a private network (Loladia, Col 6, lines 1-42, device gateway is used to exchange messages between devices over the network. Companion app is then used in conjunction with the device gateway to control the IoT devices);
and wherein the machine-readable code includes a digital signature encoded using a private key generated by one of the gateway device or the cloud services web site proxy (Loladia, Col 3, lines 47-67 – Col 4, lines 1-5, once communication is established, the IoT service generates and encrypts a token that is used to control the IoT devices).

Regarding Claim 13, the combination of Ivey and Loladia disclose the computing device of claim 11 above, where Loladia further discloses wherein the computing device is a gateway device configured to control the remote equipment (Loladia, Col 6, lines 1-42, device gateway is used to exchange messages between devices over the network. Companion app is then used in conjunction with the device gateway to control the IoT devices),
and wherein the machine-readable code includes a digital signature encoded using a private key generated by one of the gateway device or the cloud services web site proxy (Loladia, Col 3, lines 47-67 – Col 4, lines 1-5, once communication is established, the IoT service generates and encrypts a token that is used to control the IoT devices).

Regarding Claim 14, Ivey discloses the computing device of claim 9 above.

However, Ivey fails to explicitly disclose wherein the computing device is a gateway device configured to control the remote equipment.

Loladia, from the same or similar field of endeavor, discloses wherein the computing device is a gateway device configured to control the remote equipment (Loladia, Col 6, lines 1-42, device gateway is used to exchange messages between devices over the network. Companion app is then used in conjunction with the device gateway to control the IoT devices).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivey in view of Loladia in order to further modify the method of remote controlling devices using a website from the teachings of Ivey with the method of pairing IoT devices to a companion application from the teachings of Loladia.

One of ordinary skill in the art would have been motivated because the user will have direct control over the different appliances in the household using a controlling device without the need to have to interact directly with each appliance (Loladia– Col 2, lines 58-67 – Col 3, lines 1-3).


Regarding Claim 18, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.


Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ivey in view of Umamaheswar Kakinda et al (US 20190150134 A1), hereinafter “Kakinda”.

Regarding Claim 7, Ivey discloses the computing device of claim 1 above.

However, Ivey fails to explicitly disclose wherein the gateway device is an audio-video (AV) gateway for controlling remote AV devices, the AV gateway and the remote AV devices are included as part of a private AV network behind a firewall.

Kakinda, from the same or similar field of endeavor, discloses wherein the gateway device is an audio-video (AV) gateway for controlling remote AV devices, the AV gateway and the remote AV devices are included as part of a private AV network behind a firewall (Kakinda, Paragraph 0140, network architecture contains a gateway. Paragraph 0149, audio/video content is received by a gateway and delivered to one or more respective client devices or IoT devices in communication therewith. Paragraph 0226, firewall is used for security purposes).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivey in view of Kakinda in order to further modify the method of remote controlling devices using a website from the teachings of Ivey with the method of controlling IoT devices from the teachings of Kakinda.

One of ordinary skill in the art would have been motivated because the user will be able to receive content from various sources that are local or regional in a secure manner (Kakinda – Paragraphs 0141, 0226).

Regarding Claim 8, Ivey discloses the computing device of claim 1 above.

However, Ivey fails to explicitly disclose wherein the web site is hosted on a content delivery network (CDN).

Kakinda, from the same or similar field of endeavor, discloses wherein the web site is hosted on a content delivery network (CDN) (Kakinda, Paragraph 0152, content is delivered to user’s mobile device utilizing an Internet browser. Paragraphs 0051, 0240, content delivery network (CDN)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivey in view of Kakinda in order to further modify the method of remote controlling devices using a website from the teachings of Ivey with the method of controlling IoT devices from the teachings of Kakinda.

One of ordinary skill in the art would have been motivated because the user will be able to receive content from various sources that are local or regional (Kakinda – Paragraph 0141).


Regarding Claim 15, Ivey discloses the computing device of claim 9 above.

However, Ivey fails to explicitly disclose wherein the computing device is a gateway device, and wherein the gateway device and the remote equipment are included as part of a private network behind a firewall.

Kakinda, from the same or similar field of endeavor, discloses wherein the computing device is a gateway device, and wherein the gateway device and the remote equipment are included as part of a private network behind a firewall (Kakinda, Paragraph 0140, network architecture contains a gateway. Paragraph 0149, audio/video content is received by a gateway and delivered to one or more respective client devices or IoT devices in communication therewith. Paragraph 0226, firewall is used for security purposes).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivey in view of Kakinda in order to further modify the method of remote controlling devices using a website from the teachings of Ivey with the method of controlling IoT devices from the teachings of Kakinda.

One of ordinary skill in the art would have been motivated because the user will be able to receive content from various sources that are local or regional in a secure manner (Kakinda – Paragraphs 0141, 0226).

Regarding Claim 16, Ivey discloses the computing device of claim 9 above.

However, Ivey fails to explicitly disclose wherein the computing device is an audio-video (AV) gateway, and wherein the AV gateway and the remote equipment are included as part of a private AV network behind a firewall (Kakinda, Paragraph 0140, network architecture contains a gateway. Paragraph 0149, audio/video content is received by a gateway and delivered to one or more respective client devices or IoT devices in communication therewith. Paragraph 0226, firewall is used for security purposes).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivey in view of Kakinda in order to further modify the method of remote controlling devices using a website from the teachings of Ivey with the method of controlling IoT devices from the teachings of Kakinda.

One of ordinary skill in the art would have been motivated because the user will be able to receive content from various sources that are local or regional in a secure manner (Kakinda – Paragraphs 0141, 0226).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of controlling multiple devices using a user device.
Some of the prior art include:
	US 10127908 B1, US 20080267092 A1, and US 20190082230 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446